Citation Nr: 1134526	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

The instant appeal arose from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD, and assigned an initial evaluation of 50 percent.  

In January 2011, the Veteran was afforded a videoconference hearing the undersigned , who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this hearing has been included in the claims folder.


FINDING OF FACT

1.  The Veteran's PTSD is shown to have been productive of symptoms that include confusion, lack of concentration, an irregular sleeping pattern, an aversion to crowds and people, and being short-tempered; and occupational and social impairment, with deficiencies in most areas; but not total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

2.  The appellant's service-connected disabilities, with a combined rating of 70 percent, preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial rating for his service-connected PTSD.  A review of the transcript of his hearing, held in January 2011, shows that he essentially argues that an initial increased evaluation is warranted due to such symptoms as impaired impulse control poor sleep, anger, isolating behavior, and suicidal ideation.  He testified that he last worked in 2006, and that he had a history of over 35 jobs, because he could not get along with people.  

The Board notes that in February and March of 2011, subsequent to the most recent supplemental statement of the case, which was issued in April 2010, the Veteran submitted additional evidence.  In both cases, the submitted evidence was accompanied by a waiver.  Accordingly, the Board will consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2010), the Veteran's personnel file shows that he served in Vietnam, and that his principal duties were medical corpsman and company aidman.  His post-service medical treatment reports show treatment for psychiatric symptoms beginning in 2002, with a reported history of treatment beginning in about 1997; his medications included Prozac.  

In July 2007, the RO granted service connection for PTSD, evaluated as 50 percent disabling.  The Veteran has appealed the issue of entitlement to a higher initial evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that the Veteran has been afforded diagnoses of psychiatric disorders other than PTSD, e.g., major depression.  In its analysis the Board has not attempted to dissociate any psychiatric symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Decisions of the Social Security Administration regarding unemployability, while relevant, are not controlling with respect to VA determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Board finds that the criteria for a 70 percent evaluation have been met.  The relevant medical evidence consists of VA and non-VA reports, dated between November 2006 and 2011.  See 38 C.F.R. § 3.400(b)(2) (2010).  This evidence includes VA progress notes, which show ongoing treatment for control of psychiatric symptoms, with use of medications that included Fluoxetine, and bupropion.  A December 2006 progress note contains a "current" GAF score of 60, with a high of 70 in the past year.  A June 2007 progress note contains a GAF score of 50. 

A VA examination report, dated in June 2007, shows that the Veteran reported experiencing symptoms that included depression, some feelings of hopelessness, concentration problems, and erratic sleeping patterns.  The Axis I diagnosis was "chronic and severe PTSD," and moderate-to-severe major depressive disorder.  The Axis V diagnosis was a GAF score of 45.  The examiner stated that the Veteran's symptoms were chronic with severe impairment in his functioning, and caused severe impairment in his work and social functioning.  

A VA examination report, dated in July 2009, shows that the Veteran reported experiencing symptoms that included confusion, lack of concentration, an irregular sleeping pattern, an aversion to crowds and people, and being short-tempered.  The Axis I diagnoses were depression, and alcohol abuse.  The Axis V diagnosis was a GAF score of 65.  

Two reports from a private psychologist, W.E.B., Ph.D., dated in October 2007 and February 2011, show that the Veteran reported that he was taking Prozac (as well as Abilify, in February 2011), and that his symptoms included poor memory, depression, suicidal thoughts, hallucinations, avoidance of crowds, sleep difficulties, and nightmares.  He reported having no friends, an inability to trust people, and difficulty connecting with his family.  Both reports contain an Axis I diagnosis of "chronic and severe" PTSD.  The Axis V diagnoses were a GAF score of 40, with a high in the past 12 months of 43 (in October 2007), and a high in the last 12 months of 42 (in February 2011).  

A report from the Social Security Administration (SSA), dated in April 2008, shows that the SSA determined that the Veteran was disabled as of December 2006, with a primary diagnosis of "affective disorders," and a secondary diagnosis of "anxiety related disorders."  

The Board finds that the criteria for an evaluation of 70 percent have been met.  The Veteran's symptoms are shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas.  In this regard, while many of the findings pertaining to the symptoms listed in 38 C.F.R. § 4.130 do not tend to show sufficiently severe symptomatology for a higher evaluation, the Court has held that those symptoms are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan.  This case presents a relatively unusual pattern of evidence which supports the conclusion that the Veteran has difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, based on symptoms other than as listed at 38 C.F.R. § 4.130.  In addition, the evidence shows that on three occasions, the Veteran's "current" GAF scores ranged between 40 and 45.  Two of these reports note a high score for the past 12 months of 42, or 43.  The GAF score of 40 is evidence of some impairment in reality testing or communication, or major impairment in several areas.  The scores between 41 and 45 are evidence of severe symptoms.  See QRDC DSM-IV.  In addition, these same reports characterized the Veteran's PTSD as "chronic and severe."  Although the Veteran was assigned a much higher GAF score of 65 in the July 2009 VA examination report, the Veteran has asserted that he minimized his symptoms with the examiner.  This assertion is consistent with the fact that during his July 2009 VA examination, the Veteran denied a number of symptoms that he had previously endorsed in other treatment reports, to include denying having suicidal thoughts, anxiety, panic attacks, and impaired impulse control.  Finally, the Board notes that the Veteran has submitted a document from a local court which indicates that in February 2011, he was charged with two misdemeanors: battery, and interference with the reporting of a crime.  The documents indicate that the Veteran had placed his hands on another person, and struggled with him, while this person was attempting to call 911.  The Veteran's representative states that the incident involved the Veteran's son, who was trying to call the police, and the representative asserts that this is evidence of impaired impulse control.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that his PTSD is shown to be productive of occupational and social impairment, with deficiencies in most areas.  Accordingly, the criteria for a 70 percent rating have been met.  

An evaluation in excess of 70 percent is not warranted.  The Board first notes that the evidence of unemployability, and to the extent that the evidence indicates the presence of severe symptoms, this evidence is not per se evidence of the criteria for a 100 percent rating.  The Board finds that when this evidence is read in context with the other medical evidence of record, this evidence is insufficient to warrant a rating in excess of 70 percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  In this regard, notwithstanding the Court's decision in Mauerhan, discussed supra, the findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal or homicidal ideation, delusions, or hallucinations, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  In this regard, there is no evidence of a thought disorder, or delusions.  The June 2007 VA examination report shows that the Veteran was oriented to person, time and place, with logical, sequential, and goal-directed thought processes, no delusions, no inappropriate, or obsessive/ritualistic behavior.  See also June 2007 VA progress note (similar findings).  The July 2009 VA examination report shows that on examination, the Veteran did not have impaired thought processes or communication, and that there were no delusions, although he had "mild" hallucinations at times.  Orientation was "normal," and he was noted to have an "age-related memory issue."  Speech was unremarkable, and there was no obsessive or ritualistic behavior.  Given the foregoing, there is no evidence to show that his symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in total occupational and social impairment, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 70 percent rating.  

In deciding the Veteran's claim for a higher initial evaluation, to the extent that the Board has denied the claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's PTSD evaluation should be increased for any separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his PTSD, such that an initial evaluation in excess of 70 percent is warranted.  

To the extent that the claim has been denied, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



II.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Evidence has been associated with the claims file during the pendency of this appeal which pertains to the issue of entitlement to a TDIU, including an April 2008 SSA disability decision.  As such, entitlement to a TDIU is to be considered part of the claim in this case.  

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the appellant's PTSD has herein been assigned a 70 percent rating, and thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the appellant is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability.

Having reviewed the evidence, and while there is some doubt, the Board concludes that a finding in favor of entitlement to a TDIU is warranted.  The SSA has determined that the Veteran is disabled due to psychiatric symptoms.  The Veteran's assigned GAF scores have varied greatly, but he was assigned a GAF score of in the June 2007 VA examination report, and his most recent "current" GAF score was a score of 40, and the report notes a high of 42 in the last 12 months.  See  February 2011 report from Dr. W.E.B. The score of 40 is evidence of some impairment in reality testing or communication, or major impairment in several areas.  The scores between 41 and 45 are evidence of severe symptoms.  Although the Veteran was assigned a much higher GAF score of 65 in the July 2009 VA examination report, as previously noted, the Veteran has asserted that he minimized his symptoms with this examiner, and this assertion is consistent with the fact that during this examination, the Veteran denied a number of symptoms that he had previously endorsed.  Finally, the Board notes that in Dr. W.E.B.'s February 2011 report, he concluded that, "[The Veteran] can no longer work due to his PTSD symptoms."  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that the criteria for TDIU are shown to have been met.  Accordingly, TDIU is granted.


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2007 (service connection).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, and in any event, as the claim on appeal involves a claim for an increased initial evaluation, the VCAA is no longer applicable.  Dingess/Hartman, 19 Vet. App. at 491.  With regard to the TDIU issue, in light of the grant herein of a TDIU, any deficiencies with regard to the Veterans Claims Assistance Act of 2000 (VCAA) are harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

An initial evaluation of 70 percent, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.

A total disability rating based on individual unemployability is granted, subject to 

the controlling regulations applicable to the payment of monetary benefits.  


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


